Citation Nr: 1039504	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-17 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for avascular necrosis of the 
bilateral hips, to include as secondary to service-connected 
residuals of bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in June 2005 and January 
2006, and June 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any 
treatment for a hip impairment or complaints of hip pain.

2.  The Veteran reports that his bilateral hip pain began in 
2001, and the first diagnosis of avascular necrosis of the hips 
of record is in 2005.

3.  The Veteran's service treatment records fail to reflect that 
the Veteran's in-service treatment for bladder cancer included 
any prescribed steroid medications.

4.  The VA medical opinion linking the Veteran's current 
avascular necrosis of the bilateral hips to the Veteran's reports 
of being treated with steroids during service is not probative, 
as it was predicated on an erroneous history provided by the 
Veteran.


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis, to 
include as secondary to service-connected bladder cancer 
residuals, have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
March 2005, which advised the Veteran of the criteria for 
establishing service connection and which was sent prior to the 
initial adjudication of the Veteran's claim.  

As to the duty to assist, all treatment records identified by the 
Veteran as relevant were obtained.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but he 
declined.  However, the Veteran was not afforded a VA examination 
or medical opinion, as the duty to provide such an examination is 
only triggered when the medical evidence of record suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As the evidence of record fails to suggest that the 
Veteran's currently diagnosed avascular necrosis of the bilateral 
hips is related to service or secondary to a service-connected 
disability, VA is not required to provide the Veteran with a VA 
examination.  In sum, the Board finds that VA's duties to notify 
and assist have been met, and therefore there is no prejudice to 
the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that his currently diagnosed avascular 
necrosis of the bilateral hips is secondary to steroid treatment 
be received during service for bladder cancer.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2008).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or to the extent a non-service connected 
disability is increased in severity by a service connected 
disability.  38 C.F.R. § 3.310(a) (2009).

The Veteran's service treatment records fail to reflect any 
complaints of hip pain or any reference to a hip impairment, nor 
do they reflect that the Veteran was treated with steroid 
medications at any time during service, including in conjunction 
with his bladder cancer treatment.  Rather, the Veteran's service 
treatment records and Medical Board summary reflect that the 
Veteran was treated with antibiotics and underwent surgery to 
treat his bladder cancer diagnosed during service.

The Veteran's post-service treatment records also fail to reflect 
any hip-related complaints or diagnosed hip disorder until 2005, 
when VA treatment records first reflect a diagnosis of avascular 
necrosis of the bilateral hips.  Furthermore, a May 2006 VA 
treatment record reflects the Veteran's report that his bilateral 
hip pain began approximately five years before the time of this 
treatment (in 2001, approximately 33 years after service).   

With regard to the Veteran's bladder cancer, which was surgically 
resected during service and the residuals of which the Veteran 
has been granted service connection, the Veteran's post-service 
treatment records reflect regular screenings for bladder cancer 
with no evidence of recurrence.  The post-service treatment 
records also fail to reflect any medication prescribed to treat 
the Veteran's bladder cancer residuals.

An August 2006 VA treatment record reflects a notation by the 
Veteran's treating VA orthopedist that in her medical opinion, 
the Veteran's avascular necrosis of his bilateral hips was most 
likely caused by the Veteran's reported history of steroid 
treatment for his bladder cancer when the Veteran was 21 years 
old.

Turning first to the issue of direct service connection, there is 
no evidence of record suggesting that the Veteran's avascular 
necrosis of the bilateral hips is directly related to his period 
of service, as his service treatment records are void of any 
reference to hip complaints or a hip impairment.  Moreover, the 
Veteran himself does not contend that his avascular necrosis 
began in service, and he was first diagnosed with avascular 
necrosis more than 30 years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(stating that service connection may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

With regard to the Veteran's contention that his avascular 
necrosis is related to his treatment for bladder cancer during 
service, the Board notes that a thorough review of the Veteran's 
service treatment records fails to reflect that he was prescribed 
any steroid medication to treat his bladder cancer either during 
service or thereafter.  Thus, the Board finds that the VA medical 
opinion linking the Veteran's current avascular necrosis of the 
bilateral hips to steroid treatment during service is not 
probative, as it was predicated upon an erroneous history 
provided by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (holding that a medical opinion based on an inaccurate 
history provided by a veteran is not probative).  

With regard to the Veteran's submission of an internet article 
citing bone trauma, corticosteroid use, and heavy alcohol 
consumption as common causes of avascular necrosis, the Board 
again notes that the objective evidence of record fails to 
corroborate the Veteran's reports of having been prescribed 
corticosteroids to treat his bladder cancer, either during 
service or thereafter.  However, a review of the Veteran's claims 
file does reveal evidence of the Veteran's long-term alcohol 
consumption, one of the common causes of avascular necrosis cited 
in the article provided by the Veteran.  Indeed, the Veteran's 
post-service treatment records include a 1971 record reflecting 
the Veteran's report of consuming alcohol occasionally, a 1985 
hospital admission for treatment for alcohol abuse, a 2005 record 
reflecting the Veteran's report of consuming one to two beers per 
day, a 2006 record reflecting the Veteran's report of consuming a 
six-pack of alcoholic beverages per day, and a subsequent 2006 
record reflecting the Veteran's report of consuming alcohol, but 
not daily.  

Thus, the medical evidence provided by the Veteran, including the 
VA medical opinion based on an erroneous history and the article 
regarding common causes of avascular necrosis, fails to support 
the Veteran's contention that his current avascular necrosis is 
attributable to steroid medications prescribed to treat his 
bladder cancer.

As the evidence of record reflects that the Veteran was not 
treated for and did not report any hip impairment during service, 
was diagnosed with his current hip disability many years after 
service, was not treated either during or after service for his 
bladder cancer with steroid medications, and has not presented 
any probative medical opinion linking his currently diagnosed 
avascular necrosis of the bilateral hips to service or a service-
connected disability, a basis for granting service connection has 
not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for avascular necrosis of the bilateral hips, 
to include as secondary to service-connected residuals of bladder 
cancer, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


